Citation Nr: 1509424	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2013, a transcript of which is of record.  

The Board herein finds that new and material evidence has been received by VA to reopen the Veteran's previously denied claim for service connection for a sinus disorder.  That reopened claim is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a sinus disorder was most recently denied by AOJ action in May 1997, and following written notice to the Veteran as to the actions taken and his appellate rights, no timely appeal of that denial was initiated within the time limits prescribed by law.  

2.  Following entry of the May 1997 denial, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a sinus disorder.  



CONCLUSION OF LAW

The May 1997 denial of service connection for a sinus disorder is final; new and material evidence has been received by VA since entry of that denial so as to permit reopening of the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 138384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a sinus disorder was most recently denied by VA through an RO rating decision of May 1997.  The basis of that denial was that a well-grounded claim had not been presented, based on the absence of documentation within service treatment records of a chronic sinus disorder or any pertinent complaint thereof at the time of a separation medical examination.  Notice of the denial was provided to the Veteran in June 1997, but he did not thereafter initiate an appeal within the prescribed time period, thereby rendering final the May 1997 action.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony at his Board hearing in June 2013 that he was bothered by constant colds in service after multiple exposures to sulfuric acid utilized in his duties as an electrical technician and that, as a result, he received much private medical care for sinus difficulties from several different health care providers beginning immediately after service and continuing for years thereafter.  He further indicated that his private treating physicians attributed scarring in the area of his sinuses to inservice exposure to harmful chemicals.  In addition, the post-May 1997 record includes the report of a VA mental health evaluation in December 2012 that reflects entry of an Axis II diagnosis, among many, of exposure to Agent Orange, Agent Blue, and sulfuric acid in the military which caused scarring of the sinuses.  

This testimonial and documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for a sinus disorder by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for a sinus disorder is reopened.  To that extent, alone, the appeal is allowed. 


REMAND

The Veteran seeks additional development of his reopened claim in order to obtain a medical opinion as to the nature of the relationship between his inservice exposure to sulfuric acid and current disablement involving his sinuses.  Notice is taken that the Veteran was afforded a VA examination in January 2013, at which he reported to the VA examiner that for a nine-month period his assigned inservice duties included the mixing of sulfuric acid with distilled water in order to make battery acid, which was accomplished without the use of protective gear.  He stated that he made 113 gallons of battery acid each week for use in service department equipment.  The VA examiner, however, refused to provide a medical opinion as to the link, if any, between the Veteran's claimed inservice exposure to sulfuric acid and his chronic maxillary sinusitis, because in the opinion of the VA examiner such would require him to resort to mere speculation, based on the Veteran's subjective account of inservice sulfuric acid exposure and lack of confirmation of the length and amount of any such exposure.  The Veteran states that service treatment records offer some documentation of skin irritations attributed to inservice exposure to sulfuric acid and he requests that additional medical opinion be obtained as to its effects.  The Board concurs. 

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  It was recognized by the Court, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

In addition, there is some question as to whether all relevant data were reviewed by the VA examiner in opining that it was less likely as not that the Veteran's current sinusitis had its onset in service or was caused by service, as there is no mention of treatment of sinusitis in November 1975, as well as March and June 1996.  Also, it was not referenced by the VA examiner that the Veteran was treated in September 1981 for contact dermatitis which the Veteran at that time indicated had been occurring annually since his separation from service and it is argued now that such was related to inservice sulfuric or battery acid exposure.  Moreover, the Veteran reported at the time of the January 2013 examination that he had undergone some type of nasal surgery in January 1977 and the record does not otherwise identify the nature or outcome of that surgery.  Efforts to obtain pertinent records are thus indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide pertinent details regarding the nasal surgery he had in or about January 1977, to include what disorder was addressed, what procedure was undertaken, and by whom.  He should also be asked to furnish relevant details as to the name, date, and address of the private physician who advised him of a link between his nasal scarring and inservice exposure to sulfuric acid.   

Upon receipt of that information, the AOJ should undertake whatever actions are necessary to obtain pertinent records relating to the January 1977 surgery and all available treatment records, if any, from the private medical provider who is reported to have linked nasal scarring to exposure to sulfuric or battery acid in service for inclusion in the Veteran's VA claims folder.  

2.  Obtain any pertinent VA treatment records not already on file for inclusion in the claims folder.  

3.  Thereafter, return the report of a VA examination in January 2013 to J. K. Van Dam, Nurse Practitioner, for the preparation of an addendum to her earlier report.  That addendum should address the question of whether any current disability of the Veteran's sinuses had its onset in service or is otherwise attributable to any inservice event, including the claimed sulfuric and/or battery acid exposure.  If Nurse Van Dam is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed sinus disorder.  The Veteran's VA claims file must be furnished to Nurse Van Dam or her designee for use in the study of this case.  

Following a complete review of the claims folder, Nurse Van Dam or other VA medical professional is asked to address the following question, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

Is it at least as likely as not that any sinus disorder now present originated in service or is otherwise related to service or any event thereof, inclusive of inservice sulfuric and battery acid exposure?  In rendering this opinion, the medical professional is to concede the existence of inservice exposure of the Veteran to sulfuric and battery acid and should fully consider the Veteran's statements of record as to the onset and progression of his claimed disability.  Full consideration should also be afforded all pertinent entries in the record, to include but not limited to those in November 1975, September 1981, and March and June 1996, as they relate to sinus difficulties and/or recurrent contact dermatitis dating to service.  

4.  Lastly, adjudicate the Veteran's reopened claim for entitlement to service connection for a sinus disorder and if the benefit sought is not granted, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


